      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 1 of 51




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


     MARINA QUIROZ,                                  )    CASE No.: ____________
              Plaintiff,                             )
     v.                                              )
                                                     )
     ASTORA WOMEN’S HEALTH                           )    COMPLAINT FOR DAMAGES
     SYSTEM, LLC, and AMERICAN                       )    JURY TRIAL REQUESTED
     MEDICAL SYSTEMS, INC.,                          )
                                                     )
                     Defendant.                      )
                                                     )

                   COMPLAINT FOR DAMAGES AND JURY DEMAND

       Plaintiff MARINA QUIROZ (“Plaintiff”) files this Complaint and for causes of action

against Defendants AMERICAN MEDICAL SYSTEMS, INC., AMERICAN MEDICAL

SYSTEMS        HOLDING,       INC.,     ASTORA           WOMEN’S     HEALTH,       LLC,     ENDO

PHARMACEUTICALS, INC., ENDO PHARMACEUTICALS HOLDINGS, INC., AND ENDO

HEALTH SOLUCTIONS, INC. (collectively, “AMS Defendants” or “AMS”), alleges as follows:

                                JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this civil action pursuant to 28 U.S.C. § 1332(a)

inasmuch as the amount in controversy exceeds $75,000 and the Plaintiff is a citizen of a different

state than one or more of the Defendants.

       2.      At all times material hereto, AMS Defendants were engaged in the business of

developing, manufacturing, licensing, promoting, marketing, distributing, testing, warranting,

and/or selling in interstate commerce throughout the United States, including Texas, either directly

or indirectly, medical devices intended to treat stress urinary incontinence and/or pelvic organ




                                                 1
      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 2 of 51




prolapse, including the Monarc subfascial hammock system (the “Monarc”) that was used to

implant the Monarc into Plaintiff in Texas.

        3.      Venue in this district for pretrial proceedings in these civil actions is proper under

28 U.S.C. § 1391, inasmuch as a substantial part of the events or omissions giving rise to the claim

occurred in this district. Specifically, Plaintiff was implanted with the product at issue in this

district and was injured in this district.

        4.      AMS Defendants are subject to in personam jurisdiction in the U.S. District Court

for the Southern District of Texas because AMS Defendants placed defective products in the

stream of commerce and all or some of those products were implanted into and caused personal

injuries to Plaintiff, a Texas resident, in the State of Texas. Each Defendant has sufficient minimum

contacts in Texas or otherwise intentionally avails itself of the Texas market through, without

limitation, its advertisement, promotion, marketing, sales, and/or distribution and other business

activities, so as to render the exercise of jurisdiction over it by the Texas courts consistent with

traditional notions of fair play and substantial justice.

                                              PARTIES

        5.      Plaintiff MARINA QUIROZ is a citizen and resident of Texas who was implanted

with AMS Defendants’ defective medical device in Houston, Texas.

        6.      Defendant ASTORA WOMEN’S HEALTH, LLC (“Astora’), formerly known as

American Medical Systems, Inc., survivor of merger with or acquiring corporation of AMS, Inc.

and/or AMS Holdings, Inc, may be served pursuant to 10 Del. C. § 3111 by serving registered

agent, The Corporation Trust Company, Corporation Trust Center, 1209 Orange St., Wilmington,

DE 19801. ASTORA WOMEN’S HEALTH, LLC is a Delaware limited liability company, and

its sole member is Endo Pharmaceuticals, Inc., a Delaware corporation with its principal place of



                                                   2
      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 3 of 51




business in Pennsylvania.

       7.      Defendant AMERICAN MEDICAL SYSTEMS, INC. (“AMS”), now known as

Astora Women’s Health, LLC was a Delaware corporation with its principal place of business in

Minnesota and may be served pursuant to 10 Del. C. § 3111 by serving registered agent,

Corporation Trust Company, at 1209 N. Orange Street, Wilmington, Delaware 19801.

                                  FACTUAL BACKGROUND

                        A. History and Relationship of AMS Defendants

       8.      American Medical Systems, Inc. (“AMS”), a corporation formed pursuant to the

laws of the State of Delaware, obtained clearance from the FDA and designed, developed,

manufactured, marketed, distributed, and sold products to treat pelvic organ prolapsed and/or stress

urinary incontinence, including the AMS Monarc Sling that is the subject of this lawsuit. On

information and belief, American Medical Systems, Inc. changed its name to, merged with, or was

otherwise subsumed by Astora Women’s Health, LLC. These entities are sometimes collectively

referred to herein as the “AMS Defendants.”

       9.      The subject synthetic mesh system as designed, manufactured, marketed,

distributed, sold and/or supplied by AMS and/or Astora Women’s Health was defective as

marketed due to defective design and inadequate warnings in the presence of AMS and/or Astora

Women’s Health’s knowledge of lack of pelvic health safety and lack of efficacy.

                                   B. The Pelvic Mesh Product

       10.     The AMS Defendants and promoted their medical devices as devices intended to

treat stress urinary incontinence (“SUI”) and/or pelvic organ prolapse (“POP”).

       11.     The AMS Defendants designed, manufactured, packaged, labeled, marketed, sold,

and distributed the AMS Monarc which was implanted in Plaintiff.



                                                 3
         Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 4 of 51




          12.   Surgical mesh products have been used to repair abdominal hernias since the 1950s.

In the 1970s, gynecologists began using surgical mesh products that were designed for hernia

repair for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists

began using this surgical mesh for the surgical treatment of POP and SUI. Manufacturers,

including the AMS Defendants, began to modify the mesh used in hernia repair to be used as

products specifically intended to correct POP and/or SUI. The AMS Defendants sold pelvic mesh

“kits” which can include not only the surgical mesh, but also tissue fixation anchors and insertion

tools.

          13.   The AMS Defendants sought and obtained FDA clearance (not approval) to market

the AMS Monarc Sling (hereinafter the “Monarc”) under Section 510(k) of the Medical Device

Amendment to the Food, Drug, and Cosmetics Act. Section 510(k) provides for marketing of a

medical device if the device is deemed “substantially equivalent” to other predicate devices

marketed prior to May 28, 1976. No formal review for safety or efficacy is required, and no formal

review for safety or efficacy was ever conducted by the AMS Defendants with regard to its

polypropylene pelvic mesh products, including the Monarc and its predicate devices.

          14.   The AMS Defendants’ pelvic mesh products, including the AMS Monarc and its

predicate devices, contain monofilament polypropylene mesh. The AMS Defendants represent

that these pelvic mesh products were designed and intended to be permanently implanted into the

human body. Despite claims that polypropylene is inert, the scientific evidence shows that this

material, as implanted in Plaintiff, is biologically incompatible with human tissue and promotes a

negative immune response in a large subset of the population implanted with polypropylene pelvic

mesh products, including the Monarc at issue herein. This negative response promotes

inflammation of the pelvic tissue and can contribute to the formation of severe adverse reactions



                                                4
      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 5 of 51




to the mesh. When this mesh is inserted according to the manufacturers’ instructions, it creates a

non-anatomic condition in the pelvis leading to chronic pain and functional disabilities.

        15.     In 1996, the FDA cleared the first pelvic mesh products for use in the treatment of

SUI. These products include products manufactured, marketed, and distributed by Defendant.

These products were and are approved by the FDA under the abbreviated 510(k) approval process.

No formal review for safety or efficacy is required, and no formal review for safety or efficacy

was ever conducted with regard to these pelvic mesh products, including the Monarc device at

issue in this case.

        16.     Despite claims that polypropylene mesh is inert, the scientific evidence shows that

this material as implanted in Plaintiff and others is biologically incompatible with human tissue,

and when used as a woven or knitted alloplastic textile prosthetic mesh for pelvic floor repair,

polypropylene and other surgical polymers promote a severe foreign body reaction and chronic

inflammatory response in a large subset of the population implanted with Defendant’s Pelvic Mesh

Products.

        17.     This “host defense response” by a woman’s pelvic tissues promotes degradation of

the polypropylene mesh and the pelvic tissue, and causes chronic inflammation of the pelvic tissue,

shrinkage or contraction of the mesh leading to nerve entrapment, further inflammation, chronic

infectious response, and chronic pain. It also can cause new-onset painful sexual relations,

significant urinary dysfunction, vaginal shortening and anatomic deformation, and can contribute

to the formation of severe adverse reactions to the mesh. Certain information was available in the

medical literature regarding the dangers of polypropylene mesh and manufacturers should have

been aware of this literature.




                                                 5
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 6 of 51




       a.    Shrinkage and bacteria lead to an evolving process and increased erosion

             (Klinge U. Eur J Surg 1998; 164:965, Jacquetin B. Int Urogyn J 2009;

             20:893, Tunn R. Ultrasound Obstetrics Gynecol 2007; 29:449).

       b.    Polypropylene mesh has long been known to shrink (Klinge U. Eur J Surg

             1998; 164:965, Jacquetin B. Int Urogyn J 2009; 20:893, Tunn R. Ultrasound

             Obstetrics Gynecol 2007; 29:449). By 1998, polypropylene mesh was

             known to shrink 30-50%. This was subsequently confirmed in 2007 (Klinge

             U. Eur J Surg 1998; 164:965, Jacquetin B. Int Urogyn J 2009; 20:893, Tunn

             R.   Ultrasound   Obstetrics   Gynecol    2007;    29:449).   Predominate

             infection/inflammation was noted in 2007 in explanted polypropylene

             samples (Yahi Y. Int Urogyn J 2007; 18(Suppl 1):S149).

       c.    The weave of the mesh produces very small interstices which allow bacteria

             to enter and to hide from the host defenses designed to eliminate them. The

             bacteria can secrete an encasing slime (biofilm) which further serves to

             protect them from destruction by white blood cells and macrophages

             (Osterberg B. ActaChirScand1979; 145:431, Merritt K. J BiomatAppl

             1991; 5:185, An Y. J Biomed Mater Res (ApplBiomat) 1998; 43:338).

       d.    The large surface area promotes wicking of fluids and bacteria which

             provides a safe haven for bacteria which attach themselves to the mesh

             during the insertion process (Mahmoud W. J Biomat Sci Polymer Ed 1996;

             7:751, Klinge U. J Biomed Mater Res 2002; 63:765, Vollebregt A. Int

             Urogyn J 2009; 20:1345).




                                      6
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 7 of 51




       e.    The size of the mesh placed equates to a large surface area with many places

             for bacteria to hide while being protected from host defenses (Mahmoud W.

             J Biomat Sci Polymer Ed 1996; 7:751, Klinge U. J Biomed Mater Res 2002;

             63:765, Vollebregt A. Int Urogyn J 2009; 20:1345).

       f.    Polypropylene is impure: There is no such thing as pure polypropylene.

             Polypropylene contains about 15 additional compounds which are leached

             from the polypropylene and are toxic to tissue which enhances the

             inflammatory reaction and the intensity of fibrosis (Sternschuss G. J Urol

             2012; May 12 epub, Frostling H. Scand J Work Environ Health 1984;

             10:163).

       g.    Prolene (polypropylene) was shown to be not inert in 1986 and again in

             2003 with flaking and fissuring demonstrated by scanning electron

             microscopy which leads to degradation and release of toxic compounds.

             This enhances the inflammatory and fibrotic reactions (Coda A. Hernia

             2003; 7:29, Jongebloed WL. Doc Ophthalmol 1986; 64:143–52).

       h.    With the loss of polypropylene due to degradation, the surface area is

             greatly increased thus providing greater areas for bacterial adherence and

             more elution of toxic compounds from the polypropylene and also the freed

             toxic polypropylene itself, all of which increases the inflammatory reaction

             and intensity of fibrosis (Jongebloed W. Doc Ophth 1986; 64:143,

             Sternschuss G. J Urol 2012; May 12 epub, Clave A. Int Urogyn J 2010;

             21:261).




                                      7
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 8 of 51




       i.    Complications from mesh placement for pelvic organ prolapse include

             among other adverse events: acute and chronic infection, tissue contraction

             due to mesh shrinkage, erosion of the mesh into adjacent structures, and

             dyspareunia [painful sexual intercourse]. Cosson, M., et al., Mechanical

             properties of synthetic implants used in the repair of prolapse and urinary

             incontinence in women: which is the ideal material? Int Urogynecol J Pelvic

             Floor Dysfunct, 2003. 14(3): p. 169-78; discussion 178. Jones, K.A., et al.,

             Tensile properties of commonly used prolapse meshes. Int Urogynecol J

             Pelvic Floor Dysfunct, 2009. 20(7): p. 847-53. Margulies, R.U., et al.,

             Complications requiring reoperation following vaginal mesh kit procedures

             for prolapse. Am J Obstet Gynecol, 2008. 199(6): p. 678 e1-4.

       j.    Erosion can be defined as the mesh wearing, or slowly grinding through the

             vaginal wall. This is a serious complication and moreover, there is evidence

             that meshes shrink in vivo leading to increased stiffness, pain and poor

             restoration of the normal properties of the vagina. Dora, C.D., et al., Time

             dependent variations in biomechanical properties of cadaveric fascia,

             porcine dermis, porcine small intestine submucosa, polypropylene mesh

             and autologous fascia in the rabbit model: implications for sling surgery. J

             Urol, 2004. 171(5): p. 1970-3.

       k.    Larger pores within polypropylene mesh materials, allowing macrophage

             and leukocyte migration, reduce infection. Birch C, Fynes MM. The role of

             synthetic and biological prosthesis in reconstructive pelvic floor surgery.

             Curr Opin Obstet Gynecol. 2002; 14:527–595. 22. Govier FE, Kobashi KC,



                                      8
      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 9 of 51




                       Kozlowski PM, Kuznetsov DD, Begley SJ, McGonigle KF, et al. High

                       complication rate identified in sacrocolpopexy patients attributed to silicone

                       mesh. J Urol. 2005;65:1099–1103.

       18.     When Pelvic Mesh Products, like the Monarc Sling System, are inserted in the

female body according to manufacturers’ instructions, it creates a non-anatomic condition in the

pelvis leading to chronic pain and functional disabilities.

       19.     The Monarc procedure is performed by inserting the two helical needles blindly

into the incisions in the inner thigh through the obturator membrane, around ischiopubic rami,

and through a vaginal incision to place a polypropylene mesh under the urethra (otherwise known

as an “out-to-in placement”).

       20.     Synthetic materials like polypropylene, including that used by AMS in its pelvic

mesh products like the Monarc and its predicate devices, are known to induce an acute

inflammatory response, followed by chronic inflammatory response and foreign-body reaction. A

chronic inflammatory response and heightened foreign body reaction have the potential to result

in failure of the device to perform safely and effectively, with significant adverse consequences

for the patient. Further, a prolonged inflammatory response exposes the polypropylene mesh to a

continuous bath of oxidants that may cause in vivo degradation of the mesh.

       21.     The polypropylene mesh used by AMS Defendants for their pelvic mesh products,

including the Monarc and its predicate devices, also contracts as a result of the development of

scar tissue exacerbated by the foreign body reaction. Polypropylene mesh is known to shrink by

up to over 50% during healing. When the transvaginal mesh shrinks during the normal healing

process, the arms of the mesh pull on their anchoring points in the pelvic sidewall muscles, tending

to pull these anchoring points and the attached muscle toward the midline. In women with these



                                                  9
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 10 of 51




transvaginal mesh implants, including Plaintiff herein, this pulling on the pelvic sidewall muscles

causes pain at rest, during sexual intercourse, during defecation, and during normal daily activities

like coughing, jumping, and straining. This aggravated pulling will cause new or worsening pain

to the women in whom the product is implanted. In addition, it is well established that nerves can

become entrapped as a result of the chronic inflammatory response and fibrosis surrounding the

mesh.

         22.   On July 13, 2011, the FDA issued a Safety Communication wherein the FDA stated

that “serious complications associated with surgical mesh for transvaginal repair of POP are not

rare.”

         23.   The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

previously unidentified risk of transvaginal POP repair with mesh that has been reported in the

published scientific literature and in adverse event reports to the FDA.” Reports in the literature

associate mesh contraction with vaginal shortening, vaginal tightening, and vaginal pain.

         24.   In September 2011, the FDA acknowledged the need for additional data and noted

in “Surgical Mesh For Treatment of Women with Pelvic Organ Prolapse and Stress Urinary

Incontinence” that the literature and information developing on SUI repair with mesh “indicates

that serious complications can occur…[and] a case can be made for additional premarket and/or

post market studies to better address the risk/benefit of all mesh products used for SUI.”

         25.   After the 2011 FDA notification that mesh complications from POP repairs were

“not rare,” a 2013 article was published that stated: "as outlined in the FDA notifications, patients

should be forewarned that some transvaginal mesh complications are life altering and might not

always be surgically correctable. Furthermore, that study noted that “the women who received

both MUS and TM represented a complicated surgical group. Fifteen women (43%) required MUS



                                                 10
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 11 of 51




takedown concurrently with prolapse mesh excision. Two-thirds of these women had associated

chronic pelvic pain and vaginal pain, in addition to their urinary symptoms.”

       26.     The AMS Defendants did not, and have not, adequately studied the extent of the

risks associated with their pelvic mesh products, including the Monarc.

       27.     In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (ACOG) and the American Urogynecologic Society (AUGS) also

identified physical and mechanical changes to the mesh inside the body as a serious complication

associated with vaginal mesh, stating: “There are increasing reports of vaginal pain associated

with changes that can occur with mesh (contraction, retraction, or shrinkage) that result in taut

sections of mesh…Some of these women will require surgical intervention to correct the condition,

and some of the pain appears to be intractable.”

       28.     The ACOG/AUGS Joint Committee Opinion also recommended, among other

things, that “[p]elvic organ prolapse vaginal mesh repair should be reserved for high-risk

individuals in whom the benefit of mesh placement may justify the risk.”



       29.     Plaintiff’s injuries, as will be more fully established in discovery, are reported in

the FDA Safety Communication and in the ACOG/AUGS Joint Committee Opinion.

       30.     The FDA Safety Communication further indicated that the benefits of using

transvaginal mesh products instead of other feasible alternatives did not outweigh the associated

risks. Specifically, the FDA Safety Communication stated: “it is not clear that transvaginal POP

repair with mesh is more effective than traditional non-mesh repair in all patients with POP and it

may expose patients to greater risk.”

       31.     Contemporaneously with the Safety Communication, the FDA released a



                                                11
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 12 of 51




publication titled “Urogynecologic Surgical Mesh: Update on the Safety and Effectiveness of

Transvaginal Placement for Pelvic Organ Prolapse” (the White Paper). In the White Paper, the

FDA noted that the published, peer-reviewed literature demonstrates that “[p]atients who undergo

POP repair with mesh are subject to mesh-related complications that are not experienced by

patients who undergo traditional surgery without mesh.”

       32.     The FDA summarized its findings from its review of the adverse event reports and

applicable literature stating that it “has NOT seen conclusive evidence that using transvaginal

placed mesh in POP repair improves clinical outcomes any more than traditional POP repair that

does not use mesh, and it may expose patients to greater risk.”

       33.     The FDA White Paper further stated that, “these products are associated with

serious adverse events…compounding the concerns regarding adverse events are performance data

that fail to demonstrate improved clinical benefit over traditional non-mesh repair.”

       34.     In its White Paper, the FDA advises doctors to, inter alia, “[r]ecognize that in most

cases, POP can be treated successfully without mesh thus avoiding the risk of mesh-related

complications.” The FDA concludes its White Paper by stating that it “has identified serious safety

and effectiveness concerns over the use of surgical mesh for the transvaginal repair of pelvic organ

prolapse.”

       35.     The FDA summarized its findings from its review of the adverse event reports and

applicable literature stating that it “has NOT seen conclusive evidence that using transvaginal

placed mesh in POP repair improves clinical outcomes any more than traditional POP repair that

does not use mesh, and it may expose patients to greater risk.

       36.     On April 16, 2019, the FDA ordered all manufacturers of surgical mesh intended

for transvaginal repair of anterior compartment prolapse (cystocele) to stop selling and distributing



                                                 12
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 13 of 51




their products immediately. In fact, the FDA has determined that the manufacturers, Boston

Scientific and Coloplast specifically, have not demonstrated reasonable assurance of safety and

effectiveness for these devices, which is the premarket standard that now applies to them since the

agency reclassified them into class III (high risk) in 2016. 1

       37.     AMS knew known about the Pelvic Mesh Products’ risks and complications

identified in the FDA Safety Communication, ACOG/AUGS Joint Committee Opinion, and the

FDA Advisory that addressed the sales of transvaginal mesh implants for pelvic organ prolapse.

       38.     AMS has further known the following:

               a.      that some of the predicate devices for the Pelvic Mesh Products had high

                       failure and complication rates, resulting in the recall of some of these

                       predicate devices;

               b.      that there were and are significant differences between the Pelvic Mesh

                       Products and some or all of the predicate devices, rendering them unsuitable

                       for designation as predicate devices;

               c.      that these significant differences render the disclosures to the FDA

                       incomplete and misleading; and

               d.      that the Pelvic Mesh Product was and is causing numerous patients severe

                       injuries and complications.

       39.     AMS suppressed this information and failed to accurately and completely

disseminate or share this and other critical information with others, including Plaintiff. As a result,

AMD actively and intentionally misled and continues to mislead the public into believing that the



1
   www.fda.gov/medical-devices/implants-and-prosthetics/urogynecologic-surgical-mesh-implants (last
visited 06/15/2021).

                                                  13
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 14 of 51




Pelvic Mesh Products and the procedures for implantation were and are safe and effective.

       40.     AMS failed to perform or rely on proper and adequate testing and research in order

to determine and evaluate the risks and benefits of the Pelvic Mesh Products.

       41.     AMS failed to design and establish a safe, effective procedure for removal of the

Pelvic Mesh Products; thus, in the event of a failure, injury, or complications, it is impossible to

easily and safely remove the Pelvic Mesh Products.

       42.     Feasible, reasonable, and suitable alternative designs as well as reasonable suitable

alternative procedures and instruments for repair of stress urinary incontinence have existed at all

times relevant to this matter, including, but not limited to the following: the Burch Procedure

colposuspension with delayed absorbable sutures; autologous fascia slings; an allograft sling using

a product like Repliform or other biological matrix; a sling with less polypropylene such as

Ultrapro; a sling made with DynaMesh or other Polyvinylidene fluoride (PVDF) alternative; a

retropubic sling; a retropubic mini-sling, such as the TFS device from TFS Surgical; or a retropubic

sling or retropubic mini-sling comprised of a polymer-based alternative to polypropylene, such as

DynaMesh or other Polyvinylidene fluoride (PVDF) alternative.

       43.     The Pelvic Mesh Product was at all times utilized and implanted in a manner

foreseeable to AMS, as it generated the directions for use, created the procedures for implanting

the device, and trained the implanting physicians.

       44.     AMS provided incomplete, insufficient, and misleading training and information to

physicians to increase the number of physicians utilizing the Pelvic Mesh Products, and thus

increase the sales of these products.

       45.     The Pelvic Mesh Product implanted into Plaintiff Marina Quiroz was in the same

or substantially similar condition as it was when it left the possession of Defendant, as well as



                                                14
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 15 of 51




being in the condition directed by and expected by Defendant.

       46.     Plaintiff Marina Quiroz and her physician foreseeably used and implanted the

Pelvic Mesh Product and did not misuse or alter these products in an unforeseeable manner.

       47.     The injuries, conditions, and complications suffered by women who have been

implanted with the Pelvic Mesh Product include, but are not limited to, mesh erosion, mesh

contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia (pain

during sexual intercourse), blood loss, acute and chronic nerve damage and pain, obturator nerve

damage/neuralgia, pudendal nerve damage/neuralgia, pelvic floor damage, myofascial pain,

chronic pelvic pain, urinary and fecal incontinence, and prolapse of organs. In many cases, these

women have been forced to undergo intensive medical treatment, including, but not limited to, the

use of pain control and other medications, injections into various areas of the pelvis, spine, and the

vagina, and surgeries to remove portions of the female genitalia, to locate and remove mesh, and

to attempt to repair pelvic organs, tissue, and nerve damage.

       48.     The medical and scientific literature studying the effects of polypropylene pelvic

mesh (like the material used in the Pelvic Mesh Products) have examined each of these injuries,

conditions, and complications and determined that they are in fact casually related to the mesh

itself and do not often implicate errors related to the implantation of the devices.

       49.     AMS knew and had reason to know that the Pelvic Mesh Products could and would

cause severe and grievous personal injury to the users of the Pelvic Mesh Products, and that they

were inherently dangerous in a manner that exceeded any purported, inaccurate, or otherwise

downplayed warnings.

       50.     At all relevant times herein, AMS continued to promote the Pelvic Mesh Products

as safe and effective even when no clinical trials had been done supporting long or short-term



                                                 15
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 16 of 51




efficacy.

       51.     At all relevant times herein, AMS failed to provide sufficient warnings and

instructions that would have put the Plaintiff, her treating physicians, and the public on notice of

the dangers and adverse effects caused by implantation of the Pelvic Mesh Products, including the

Monarc product at issue in this case.

       52.     The Pelvic Mesh Products, including the Monarc product at issue in this case, were

defective as marketed due to inadequate warnings, instructions, labeling, and/or inadequate testing.

       53.     The Monarc is designed to be inserted into and through the obturator internus

muscle, producing a foreseeable risk of acute and chronic myofascial pain as well as a foreseeable

risk of (1) obturator neuralgia, by virtue of its passage through the obturator internus muscle, and

(2) pudendal neuralgia, by virtue of its passage through the obturator internus muscle which runs

alongside the pudendal nerve as the pudendal nerve passes through Alcock’s Canal. Defendant

failed to study or account for anatomic variations of the pudendal nerve when designing the device.

       54.     The Monarc was designed to be permanently implanted into a woman’s body yet

the product changes after implantation; it contracts over time which can pull or compress nerves

important for sexual function, mobility, bowel function, bladder function, and chronic pelvic and

nerve pain (neuralgia). This contraction over time, which can pull, and also cause fibrosis of

muscles, adhesions between tissues, and inflammation which impair sexual function, impaired

mobility, impaired bowel and bladder function, and chronic pelvic pain, neuralgia, among other

mesh-related issues.

       55.     As the AMS Defendants are well aware, the risks associated with POP repair using

a polypropylene product are the same as those for SUI repair using a polypropylene product, like

the Monarc. However, the data regarding the magnitude and frequency of these known risks are



                                                16
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 17 of 51




not as developed as the data on POP repair. The FDA recognized this, as demonstrated by its

Section 522 Orders issued in January of 2012 to manufacturers of pelvic mesh products used to

treat SUI.

       56.     In September 2011, the FDA acknowledged the need for additional data and noted

in “Surgical Mesh For Treatment of Women with Pelvic Organ Prolapse and Stress Urinary

Incontinence” that the literature and information developing on SUI repair with mesh “indicates

that serious complications can occur…[and] a case can be made for additional premarket and/or

post market studies to better address the risk/benefit of all mesh products used for SUI.”

                                       C. Defective Design

       57.     Defendant knew or should have known that its Pelvic Mesh Products, including the

Monarc pelvic mesh product at issue in this case, unreasonably exposed patients to the risk of

serious harm while conferring no benefit over available feasible alternatives that do not involve

the same risks. At the time Defendant began marketing the Monarc, Defendant was aware that the

Monarc was associated with each and every one of the adverse events communicated by the FDA

in its July 13, 2011, safety communication.

       58.     The Monarc designed to be permanently implanted into a woman’s body yet the

products change after implantation; the mesh contracts over time which inter alia, can pull or

compress nerves, muscles, and other soft tissues important for sexual function, mobility, bowel

function, and bladder function. These product changes occur while the product is implanted.

       59.     Moreover, despite claims that polypropylene mesh is inert, the scientific evidence

shows that this material as implanted in Plaintiff is biologically incompatible with human tissue

and when used as a woven or knitted alloplastic textile prosthetic mesh for pelvic floor repair,

polypropylene and other surgical polymers promote a severe foreign body reaction and chronic



                                                17
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 18 of 51




inflammatory response in a large subset of the population implanted with AMS Defendants’ Pelvic

Mesh Products, including the Monarc, the product at issue herein. This “host defense response”

by a woman’s pelvic tissues promotes degradation of the polypropylene mesh and the pelvic tissue,

causes chronic inflammation of the pelvic tissue, causes shrinkage or contraction of the mesh

leading to nerve entrapment, further inflammation, chronic infectious response and chronic pain,

cause new-onset painful sexual relations, significant urinary dysfunction, vaginal shortening and

anatomic deformation, and can contribute to the formation of severe adverse reactions to the

polypropylene mesh.

       60.     The FDA defines both “degradation” and “fragmentation” as “device problems” to

which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as

an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”

as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,

or appearance in the materials that are used in device construction.”

       61.     AMS Defendants’ Pelvic Mesh Products, including Monarc, were and are

unreasonably susceptible to degradation and fragmentation inside the body, shrinkage or

contraction inside the body, intense foreign body reaction, chronic inflammatory response, chronic

wound healing, chronic infections in and around the mesh fibers, and nerve entrapment in the

collagen scar formation. Defendant knew or should have known of these serious risks and should

have, therefore, warned physicians and patients regarding these risks to the extent they were known

or knowable.

       62.     The AMS Defendants did not, and have not, adequately studied the extent of the

risks associated with AMS pelvic mesh products, including the Monarc at issue. In January 2012,

the FDA recognized the risk to women and mandated additional studies to further investigate these



                                                18
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 19 of 51




risks.

         63.   The AMS Defendants knew or should have known about AMS pelvic mesh

products’, including the Monarc’s, risks and complications identified in the FDA Safety

Communication, ACOG/AUGS Joint Committee Opinion, and the FDA Advisory.

         64.   The AMS Defendants knew or should have known that AMS Pelvic Mesh Products,

including the Monarc, unreasonably exposed patients to the risk of serious harm while conferring

no benefit over available feasible alternatives that do not involve the same risks.

         65.   The scientific evidence shows that the material from which AMS pelvic mesh

products, including the Monarc, is made is biologically incompatible with human tissue and

promotes a negative immune response in a large subset of the population implanted with the AMS

Defendants’ product, including Plaintiff.

         66.   This negative response promotes inflammation of the pelvic tissue and contributes

to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff.

         67.   The FDA defines both “degradation” and “fragmentation” as “device problems” to

which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined as

an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and “degraded”

as an “[i]ssue associated with a deleterious change in the chemical structure, physical properties,

or appearance in the materials that are used in device construction.” AMS pelvic mesh products,

including the Monarc at issue, were unreasonably susceptible to degradation and fragmentation

inside the body.

         68.   AMS pelvic mesh products, including the Monarc at issue, were unreasonably

susceptible to shrinkage and contraction inside the body. Before the device at issue left control of

the AMS Defendants and/or prior to the sale and/or implantation of the product at issue, the AMS



                                                 19
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 20 of 51




Defendants knew or should have known of this serious risk related to shrinkage and contraction of

their permanent synthetic vaginal mesh products and warned physicians and patients.

       69.     AMS pelvic mesh products, including the Monarc at issue, were unreasonably

susceptible to “creep” or the gradual elongation and deformation when subject to prolonged

tension inside the body. Before the device at issue left control of the AMS Defendants and/or prior

to the sale and/or implantation of the products at issue, the AMS Defendants knew or should have

known that their products were unreasonably susceptible to “creep” or the gradual elongation and

deformation when subject to prolonged tension inside the body.

       70.     The Monarc has been, and continues to be, marketed to the medical community and

to patients as safe, effective, and reliable medical devices, implanted by safe, effective, and

minimally invasive surgical techniques, and as safer and more effective than other available

feasible alternative treatments of stress urinary incontinence and pelvic organ prolapse, such as

use of native tissue and other competing products.

       71.     The AMS Defendants omitted and downplayed the risks, dangers, defects, and

disadvantages of AMS pelvic mesh products, including the Monarc. Through their inadequate

warnings, the AMS Defendants promoted the Monarc as a safe medical device when they knew or

should have known that the Monarc was not safe for its intended purposes and that the Monarc

would cause, and did cause, serious medical problems, and in some patients, including Plaintiff,

catastrophic injuries. Further, while some of the problems associated with the Monarc were made

known to physicians, the full magnitude, severity, and frequency of these problems were not

disclosed and were hidden from physicians, including Plaintiff’s physicians.

       72.     Contrary to the AMS Defendants’ representations and marketing to the medical

community and to the patients themselves, the Monarc has a high rate of failure, injury, and



                                                20
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 21 of 51




complications, fails to perform as intended, require frequent and often debilitating re-operations,

and has caused severe and irreversible injuries, conditions, and damage to a significant number of

women, including Plaintiff, making these products defective under the law.

        73.    Defendant failed to design and establish a safe, effective procedure for removal of

its Pelvic Mesh Products, including the Monarc, or to determine if a safe, effective procedure for

removal of the Pelvic Mesh Products exists.

        74.    Feasible, suitable, and safer alternative designs to AMS Defendants’ Pelvic Mesh

Products, have existed at all times relevant and in reasonable probability would have prevented or

significantly reduced the risk of Plaintiff’s injuries without substantially impairing the products’

utility. These safer alternative designs were economically and technologically feasible at the time

the Pelvic Mesh products left the control of Defendant by the application of existing or reasonably

achievable scientific knowledge. Safer alternatives designs for the Monarc included but were not

limited to: the Burch Procedure colposuspension with delayed absorbable sutures; autologous

fascia slings; an allograft sling using a product like Repliform or other biological matrix; a sling

with less polypropylene such as Ultrapro; a retropubic mini-sling, such as the TFS device from

TFS Surgical; or a retropubic sling or retropubic mini-sling comprised of a polymer-based

alternative to polypropylene, such as DynaMesh or other Polyvinylidene fluoride (PVDF)

alternative.

        75.    The specific nature of the Monarc’s defects includes, but is not limited to, the

following:

               a.      The use of polypropylene and the adverse tissue reactions, host defense
                       response, and immune reactions that result from such material, causing
                       adverse reactions and permanent injuries including but not limited to painful
                       recurrent erosions and associated intractable pain;

               b.      The design to be inserted into and through an area of the body that is blood
                       vessel rich, nerve dense, and bacteria laden leading to excessive blood loss

                                                21
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 22 of 51




                        and vascular damage, permanent nerve injury and associated chronic,
                        intractable neuropathic pain, contaminated permanently-implanted mesh
                        causing chronic infections, subclinical infections and biofilms, enhanced
                        chronic inflammatory response, chronic wound healing with tissue
                        destruction, as well as numerous other adverse reactions and serious and
                        permanent injuries;

                 c.     The design to be inserted into and through an area of the body with high
                        levels of bacteria that can adhere to the mesh causing immune reactions and
                        subsequent tissue breakdown and adverse reactions and injuries;

                 d.     Biomechanical issues with the design, including, but not limited to, the
                        propensity to contract or shrink inside the body, that in turn cause
                        surrounding tissue to be inflamed, become fibrotic, and contract, resulting
                        in serious and permanent injury;

                 e.     The use and design of arms and/or anchors, when placed in the women, are
                        likely to pass through contaminated spaces and that can injure major nerve
                        routes in the pelvic region;

                 f.     The procedure for placement requires blindly placing the arms of the device
                        that can injure the ilioinguinal nerve and pudendal nerve;

                 g.     The propensity for “creep,” or to gradually elongate and deform when
                        subject to prolonged tension inside the body;

                 h.     The inelasticity, causing the products to be improperly mated to the delicate
                        and sensitive areas of the vagina and pelvis where they are implanted, and
                        causing pain upon normal daily activities that involve movement in the
                        pelvic region (e.g. intercourse, defecation, or walking);

                 i.     The propensity for degradation or fragmentation over time, which causes a
                        chronic inflammatory and fibrotic reaction, and results in continuing injury
                        over time; and

                 j.     The creation of a non-anatomic condition in the pelvis leading to chronic
                        pain and functional disabilities when the mesh is implanting according to
                        the manufacturers’ instructions.

                      D. Failure to Warn/Inadequate Warnings & Instructions

       76.       The Monarc is also defective due to the AMS Defendants’ failure to adequately

warn or instruct Plaintiff and/or her health care providers of subjects including, but not limited to,

the following:
                 a.     The propensities of the device to contract, retract, and/or shrink inside the
                        body;


                                                 22
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 23 of 51




       b.    The propensities of the device for degradation, fragmentation, and/or creep;

       c.    The inelasticity of the device that prevents proper mating with the pelvic
             floor and vaginal region;

       d.    The frequency and manner of mesh erosion or extrusion;

       e.    The risk of chronic inflammation resulting from the device;

       f.    The risk of chronic infections resulting from the device;

       g.    The risk of permanent vaginal or pelvic scarring as a result of the device;

       h.    The risk of de novo urinary dysfunction;

       i.    The risk of de novo dyspareunia or painful sexual intercourse;

       j.    The risk of recurrent, intractable pelvic pain and other pain resulting from
             the device;

       k.    The need for corrective or revision surgery to adjust or remove the device;

       l.    The severity of complications that could arise as a result of implantation of
             the device;

       m.    The hazards associated with the device, including injury to the obturator
             nerve, pudendal nerve, or other permanent nerve damage;

       n.    The defects of the device described herein;

       o.    Treatment of stress urinary incontinence with the device is no more
             effective than feasible available alternatives;

       p.    Treatment of stress urinary incontinence with the device exposes patients to
             greater risk than feasible available alternatives;

       q.    Treatment of stress urinary incontinence with the device makes future
             surgical repair more difficult than the feasible available alternatives;

       r.    Use of the device puts the patient at greater risk of requiring additional
             surgery than feasible available alternatives;

       s.    Removal of the device due to complications may involve multiple surgeries
             and may significantly impair the patient’s quality of life; and

       t.    Complete removal of the device may not be possible and may not result in
             complete resolution of the complications, including pain.




                                      23
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 24 of 51




                u.     The nature, magnitude, and frequency of the complications that could arise
                       as a result of implantation of the Pelvic Mesh Products.

          77.   The AMS Defendants under-reported and continue to under-report information

about the propensity of their polypropylene products, including the Monarc and its predicate

devices, to fail and to cause injuries, and complications, and have made unfounded representations

regarding the efficacy and safety of the Monarc through various means and media.

          78.   AMS failed to perform proper and adequate testing and research in order to

determine and evaluate the nature, magnitude and frequency of the risks attendant to the Monarc.

          79.   The AMS Defendants failed to design and establish a safe, effective procedure for

removal of the Monarc, or to determine if a safe and effective procedure for removal of products

exists.

          80.   Feasible and suitable alternatives to the Monarc have existed at all times relevant

and do not present the same frequency or severity of risks as the Monarc.

          81.   The Monarc implanted into Plaintiff was at all times utilized and implanted in a

manner intended and foreseeable to the AMS Defendants, as the AMS Defendants generated the

instructions for use, created the procedures for implanting the device, and trained or instructed the

implanting physician(s) with regard to use of the device.

          82.   The AMS Defendants knowingly provided incomplete and insufficient training and

information to physicians, including Plaintiff’s implanting physician(s), regarding the use of their

pelvic mesh products, including the Monarc, and the aftercare of patients implanted with those

products.

          83.   The injuries, conditions, and complications suffered by numerous women around

the world who have been implanted with the Monarc include, but are not limited to, erosion, mesh

contraction, infection, fistula, inflammation, scar tissue, organ perforation, dyspareunia (pain


                                                 24
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 25 of 51




during sexual intercourse), obturator neuralgia, pudendal neuralgia, blood loss, neuropathic pain,

and other acute and chronic nerve damage and pain, nerve damage, pelvic floor damage, and

chronic pelvic pain and extrapelvic pain.

       84.     In many cases, women have been forced to undergo extensive medical treatment

including, but not limited to, operations to locate and remove mesh, operations to attempt to repair

pelvic organs, tissue, and nerve damage, the use of pain control and other medications, injections

into various areas of the pelvis, spine, and the vagina, and operations to remove portions of the

female genitalia.

       85.     The medical and scientific literature studying the effects of mesh products like the

Monarc implanted in Plaintiff, has examined each of these injuries, conditions, and complications,

and has reported that they are causally related to polypropylene mesh products.

       86.     Removal of contracted, eroded and/or infected mesh can require multiple surgical

interventions for removal of mesh and results in scarring on fragile compromised pelvic tissue and

muscles.

       87.     At all relevant times herein, the AMS Defendants continued to promote the pelvic

mesh products, including the Monarc, as safe and effective even when no clinical trials had been

done supporting long- or short-term efficacy or safety.

       88.     The Monarc was at all times utilized and implanted in a manner intended and/or

foreseeable to AMS, as AMS generated the instructions for use, created the procedures for

implanting the devices, and trained the implanting physician.

       89.     AMS knowingly provided incomplete and insufficient training and information to

physicians regarding the use of its Pelvic Mesh Products, including the Monarc device at issue,

and the aftercare of patients implanted with those Pelvic Mesh Products.



                                                25
      Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 26 of 51




        90.    In doing so, the AMS Defendants failed to disclose the known risks and failed to

warn of known or scientifically knowable dangers and risks associated with the Monarc and its

predicate devices, including the magnitude, severity, and frequency of these risks.

        91.    At all relevant times herein, the AMS Defendants failed to provide sufficient

warnings and instructions that would have put physicians, Plaintiff, and the general public on

notice of the dangers and adverse effects caused by implantation of the Monarc.

        92.    The Monarc, as designed, manufactured, distributed, sold and/or supplied by AMS,

was defective as marketed due to inadequate warnings, instructions, labeling and/or inadequate

testing in the presence of AMS Defendants’ knowledge of lack of safety

        93.    The risk of serious injuries was known or should have been known to AMS, but in

spite of these risks, AMS Defendants continued to market the Monarc for transvaginal use to

physicians and patients, including Plaintiff and Plaintiff’s healthcare providers, without adequate

warnings.

        94.    The Monarc was designed to be placed on or about the pelvic floor adjacent to the

vagina, the urethra, the bladder, and the rectum. This intended placement causes or substantially

contributes to causing pelvic floor myalgia, painful bladder filling, chronic pelvic pain, impaired

mobility, impaired sexual function, dyspareunia, impaired bladder function, recurrent infections,

recurrent incontinence, impaired bowel function, and impaired mobility related to chronic

inflammatory response, scar plate formation, adhesions, and erosions and migration of the mesh,

including the Monarc.

        95.    The Monarc is designed to require blindly placing the arms of the sling and does

not account for anatomic variations of the ilioinguinal nerve and the pudendal nerve branch to the

clitoris.



                                                26
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 27 of 51




       96.      The AMS Defendants did not design the Monarc to account for the anatomic

variations known for the pudendal, ilioinguinal, and obturator nerves or adequately warn of this

design issue.

                   E. Resulting Injury From AMS Defendants’ Pelvic Mesh Product

       97.      The injuries, conditions, and complications suffered by numerous women around

the world who have been implanted with AMS Defendants’ Pelvic Mesh Products include, but are

not limited to: erosion, mesh contraction, infection, fistula, inflammation, scar tissue, organ

perforation, dyspareunia (pain during sexual intercourse), blood loss, neuropathic and other acute

and chronic nerve damage and pain, obturator nerve damage/neuralgia, pudendal nerve

damage/neuralgia, pelvic floor damage, chronic pelvic pain, emotional distress and mental

anguish, and other debilitating complications. In addition, affected women, including Plaintiff,

will need to be continuously monitored because of being implanted with Defendant’s Pelvic Mesh

Products.

       98.      In many of these cases, including that of the Plaintiff, women have had or will have

to undergo extensive medical treatment, including, but not limited to, operations to locate and

remove mesh, operations to attempt to repair pelvic organs, tissue, and nerve damage, the use of

pain control and other medications, injections into various areas of the pelvis, spine, and the

vagina, and operations to remove portions of the female genitalia. Removal of contracted, eroded

and/or infected transvaginal mesh can require multiple surgical interventions for removal of mesh

and results in scarring on fragile compromised pelvic tissue and muscles.

       99.      The medical and scientific literature studying the effects of pelvic mesh products,

like that of the Monarc device implanted in Plaintiff, has examined each of these injuries,

conditions, and complications, and has reported that they are causally related to the pelvic mesh



                                                 27
        Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 28 of 51




products.

                                   F. Plaintiff’s Monarc Implantation

          100.    On information and belief, Dr. Geoffrey Schnider, M.D. recommended the Monarc

to Plaintiff Marina Quiroz as appropriate and safe for the treatment of her stress urinary

incontinence. Consequently, Plaintiff consented to the implantation of the Monarc.

          101.    On May 27, 2015, Plaintiff Marina Quiroz underwent surgery to address her stress

urinary incontinence at Fannin Surgicare in Houston, Texas, with Dr. Geoffrey Schnider, M.D.

During this surgery, Ms. Quiroz was implanted with an AMS Monarc sling. 2

          102.    Plaintiff’s treating physician implanted the Monarc properly and appropriately. The

Monarc that was implanted in Plaintiff was without substantial alteration and in the same or

substantially similar condition as when it left the AMS Defendants’ possession, and in the

condition directed by and expected by the AMS Defendants.

          103.    On September 4, 2019, Plaintiff underwent a procedure for laparoscopy, lysis of

adhesions, and vaginal excision of the Monarc sling.

          104.    As a direct and proximate cause of having the Monarc device implanted in her,

Plaintiff Marina Quiroz has experienced significant mental and physical pain and suffering,

including dyspareunia that makes vaginal penetration impossible, mobility problems, anal-rectal

pain, clitoral numbness, neuromuscular pain, disabling pelvic pain, abdominal pain, hip pain, groin

pain, perineal pain, recurrence of incontinence, perforation and vaginal scarring, surgical sling

revision, and has undergone medical treatment and will likely undergo further medical treatment

and procedures, has suffered financial or economic loss, including, but not limited to, obligations

for medical services and expenses, and/or lost income, and other damages. In addition or in the



2
    Monarc Subfascial Hammock. Lot # 929482058, Ref # 72403830.


                                                     28
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 29 of 51




alternative, Plaintiff has suffered an aggravation, exacerbation, and/or acceleration of her pre-

existing injuries or conditions.

                  DISCOVERY RULE/FRAUDULENT CONCEALMENT

       106.    Plaintiff realleges and incorporates by reference paragraphs 1-105 of this

Complaint as if each were set forth fully and completely herein.

       107.    Plaintiff could not have reasonably discovered the occasion, manner, and/or means

by which AMS Defendants’ breach of duty occurred until within two years of the filing of this

complaint. Further, Plaintiff did not and, exercising reasonable diligence (including consultation

with medical professionals) could not, discover the existence of her legal cause of action or the

injuries caused by the AMS Defendants’ breach of duty and/or defective products until within two

years of the filing of this complaint.

       108.    Neither Plaintiff nor her healthcare providers were warned that the Monarc was

unreasonably dangerous or of the risks of the device, outlined herein, even when used exactly as

intended by the AMS Defendants. To the contrary, the AMS Defendants promoted and sold the

type of transvaginal mesh devices implanted in Plaintiff and thousands of women like Plaintiff to

healthcare providers as a safe alternative to other procedures that did not incorporate the AMS

Defendants’ products.

       109.    Plaintiff pleads that the discovery rule should be applied to toll the running of the

statute of limitations until Plaintiff knew, or through the exercise of reasonable care and diligence

should have known, of facts indicating that Plaintiff had been injured, the cause of the injury, .and

the tortious nature of the wrongdoing that caused the injury.

       110.    Pleading further, AMS Defendants continue to deny that their products are




                                                 29
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 30 of 51




defective or cause injuries such as those suffered by Plaintiff, and AMS Defendants continued to

manufacture and sell the products at issue and/or related or predicate products. Any applicable

statute of limitations has been tolled by the knowing and active concealment and denial of material

facts known by the AMS Defendants when they had a duty to disclose and/or by the application

of the discovery rule.

        111.    As a result of AMS Defendants’ fraudulent concealment, Plaintiff and her

healthcare providers were unaware, and could not have known or have learned through reasonable

diligence that Plaintiff had been exposed to the risks alleged herein and that those risks were the

direct and proximate result of the wrongful acts and omissions of AMS Defendants.

        112.    To the extent further pleading be necessary, Plaintiff asserts all applicable state

statutory and common law rights and theories related to the tolling or extension of any applicable

statute of limitations.

                                  FIRST CAUSE OF ACTION
                                         [Negligence]

        113.    Plaintiff realleges and incorporates by reference paragraphs 1-112 above as if each

were set forth fully and completely herein.

        114.    At all times herein mentioned, AMS Defendants were engaged in the business of

researching, manufacturing, licensing, fabricating, designing, labeling, distributing, using,

supplying, selling, marketing, warranting, packaging and advertising the Monarc device at issue

in this case.

        115.    AMS Defendants owe to Plaintiff and the public a duty to act reasonably and to

exercise ordinary care in pursuit of the activities mentioned above, and AMS Defendants breached

said duty of care.


                                                30
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 31 of 51




        116.   At all times relevant hereto, AMS Defendants owed to Plaintiff and the public a

duty to act reasonably and to exercise ordinary care with respect to the safe, legal, and proper

manufacture, license, design, formulation, distribution, production, processing, assembly, testing,

inspection, research, marketing, labeling, packaging, preparation for use, issuance of warnings

with respect to use, promotion, advertising, sale, and safety monitoring of the Monarc, and to

adequately test and warn of the risk and dangers of the Monarc, both before and after sale.

        117.   Additionally, AMS Defendants owed to Plaintiff and the public a duty to provide

accurate, reliable, and completely truthful information regarding the safety and any dangerous

propensities of the Monarc manufactured, used, distributed, and/or supplied by them and to

provide accurate, reliable, and completely truthful information regarding the failure of the Monarc

to perform as intended or as an ordinary consumer would expect.

        118.   AMS Defendants further breached their duty of care in the testing of its Pelvic

Mesh Products, including the Monarc device at issue in this case, by failing to conduct adequate

testing to ensure that the Monarc was reasonably safe for implantation in the female pelvic area

prior to releasing the Monarc into the market, failing to conduct post-launch testing following

adverse findings in the scientific and medical literature, and by failing to conduct post-launch

testing to investigate and evaluate reports in the FDA adverse event databases for their potential

significance for AMS Defendants’ Pelvic Mesh Products, including the Monarc device at issue in

this case.

        119.   AMS Defendants breached the duty to take all reasonable steps necessary to

manufacture and sell products that were not defective or unreasonably dangerous to consumers

and users of the products, including Plaintiff herein. AMS Defendants were negligent in failing to



                                                31
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 32 of 51




use reasonable care as described herein in designing, manufacturing, marketing, labeling,

packaging and selling the Monarc device at issue herein. AMS Defendants breached the

aforementioned duties in that AMS Defendants negligently and carelessly designed, licensed,

inspected or failed to inspect, tested or failed to test, inadequately warned or failed to warn of the

health hazards, labeled, distributed, handled, used, supplied, sold, marketed, warranted, packaged,

promoted, and advertised the Monarc in that said device caused, directly and proximately, the

injuries of Plaintiff through failure of the Monarc to perform as intended or as an ordinary

consumer would expect. AMS Defendants breached the aforementioned duty by, among other

things:

               a.      Failing to design the Monarc so as to avoid an unreasonable risk of harm to

                       women in whom the Monarc at issue herein was implanted, including

                       Plaintiff;

               b.      Failing to manufacture the Monarc device at issue herein so as to avoid an

                       unreasonable risk of harm to women in whom the Monarc were implanted,

                       including Plaintiff;

               c.      Failing to use reasonable care in the testing of the Monarc device at issue

                       herein so as to avoid an unreasonable risk of harm to women in whom the

                       device was implanted, including Plaintiff;

               d.      Failing to use reasonable care in inspecting the Monarc device at issue

                       herein so as to avoid an unreasonable risk of harm to women in whom the

                       Monarc was implanted, including Plaintiff;

               e.      Failing to use reasonable care in the training and instruction to physicians



                                                 32
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 33 of 51




                       for the safe use of the Monarc;

               f.      Failing to use reasonable care in studying the Monarc to evaluate its safety

                       and to determine the nature, magnitude, and frequency of serious, life

                       threatening complications that were known or knowable; and

               g.      Otherwise negligently or carelessly designing, manufacturing, marketing,

                       labeling, packaging and/or selling the Monarc.

       120.    AMS Defendants also negligently failed to warn or instruct Plaintiff and/or her

health care providers of subjects including, but not limited to, the following:

               a.      The use of polypropylene and/or collagen material in the Monarc and the

                       immune reaction that results from such material, causing adverse reactions

                       and injuries;

               b.      The design of the Monarc to be inserted into and through an area of the

                       body with high levels of bacteria that adhere to the mesh causing immune

                       reactions and subsequent tissue breakdown and adverse reactions and

                       injuries;

               c.      Biomechanical issues with the design of the Monarc, including, but not

                       limited to, the propensity of the Monarc to contract or shrink inside the

                       body, that in turn cause surrounding tissue to be inflamed, become fibrotic,

                       and contract, resulting in injury;

               d.      The use and design of arms and anchors in the Monarc, which, when placed

                       in women, such as Plaintiff, are likely to pass through contaminated spaces

                       and injure major nerve routes in the pelvic region;




                                                 33
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 34 of 51




               e.      The propensity of the Monarc for “creep,” or to gradually elongate and

                       deform when subjected to prolonged tension inside the body;

               f.      The inelasticity of the Monarc at issue herein, causing it to be improperly

                       mated to the delicate and sensitive areas of the pelvis where they are

                       implanted, and causing pain upon normal daily activities that involve

                       movement in the pelvis (e.g., intercourse, defecation);

               g.      The propensity of the Monarc at issue herein for degradation or

                       fragmentation over time, which causes a chronic inflammatory and fibrotic

                       reaction, and results in continuing injury over time;

               h.      The hyper-inflammatory responses to collagen leading to problems

                       including chronic pain and fibrotic reaction;

               i.      The propensity of the collagen products to disintegrate after implantation

                       in the female pelvis, causing pain and other adverse reactions;

               j.      The adverse tissue reactions caused by the Monarc, which are causally

                       related to infection, as the polypropylene is a foreign material; and

               k.      The creation of a non-anatomic condition in the pelvis leading to chronic

                       pain and functional disabilities when the mesh is implanted according to

                       the manufacturers’ instructions.

       121.    AMS Defendants also negligently failed to warn or instruct Plaintiff and/or her

health care providers of subjects including, but not limited to, the following:

               a.      The Monarc’s propensities to contract, retract, and/or shrink inside the

                       body;

               b.      The Monarc’s propensities for degradation, fragmentation and/or creep;

                                                 34
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 35 of 51




       c.    The Monarc’s inelasticity preventing proper mating with the pelvic floor

             and vaginal region;

       d.    The rate and manner of mesh erosion or extrusion;

       e.    The risk of chronic inflammation resulting from the Monarc;

       f.    The risk of chronic infections resulting from the Monarc;

       g.    The risk of permanent vaginal or pelvic scarring as a result of the Monarc;

       h.    The risk of recurrent, intractable pelvic pain and other pain resulting from

             the Monarc;

       i.    The need for corrective or revision surgery to adjust or remove the Monarc;

       j.    The severity of complications that could arise as a result of implantation of

             the Monarc including obturator neuralgia, pudendal neuralgia, and other

             permanent nerve damage;

       k.    The hazards associated with the Monarc;

       l.    The Monarc’s defects described herein;

       m.    Treatment of stress urinary incontinence with the Monarc is no more

             effective than feasible available alternatives;

       n.    Treatment of stress urinary incontinence with the Monarc exposes patients

             to greater risk than feasible available alternatives;

       o.    Treatment of stress urinary incontinence with the Monarc makes future

             surgical repair more difficult than feasible available alternatives;

       p.    Use of the Monarc puts the patient at greater risk of requiring additional

             surgery than feasible available alternatives;




                                       35
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 36 of 51




               q.      Removal of the Monarc due to complications may involve multiple

                       surgeries and may significantly impair the patient’s quality of life; and

               r.      Complete removal of the Monarc may not be possible and may not result in

                       complete resolution of the complications, including pain.

       122.    As a proximate result of AMS Defendants’ negligent design, marketing, and testing

of their Pelvic Mesh Products, including the Monarc device at issue in this case, Plaintiff has been

injured catastrophically, sustained severe and permanent pain, suffering, disability, impairment of

mobility, impairment of sexual function, impairment of bowel and bladder function, loss of

enjoyment of life, and economic damages. In addition or in the alternative, Plaintiff has suffered

an aggravation, exacerbation, and/or acceleration of her pre-existing injuries or conditions.

       123.    By reason of the foregoing, Plaintiff has sustained damages in an amount in excess

of the jurisdiction limits of all the lower courts which would have had jurisdiction.

       124.    WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

damages, for punitive damages, and for costs in excess of $75,000 and such other relief as this

Court deems just and for a trial by jury on all issues so triable as a matter of right.

                                 SECOND CAUSE OF ACTION
                                    [Strict Liability: Design]

       125.    Plaintiff realleges and incorporates by reference paragraphs 1-124 as if each were

set forth fully and completely herein.

       126.    Additionally, or in the alternative, if same be necessary, Plaintiff re-alleges and

incorporates by reference each of the foregoing paragraphs of this Complaint as if fully set forth

herein and further alleges as follows:

       127.    AMS Defendants were and are engaged in the business of selling its pelvic mesh

products, including the Monarc device at issue, in the State of Texas.


                                                  36
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 37 of 51




       128.    AMS Defendants are manufacturers and/or suppliers of Pelvic Mesh Products,

specifically the Monarc pelvic mesh product, and are strictly liable to Plaintiff for designing,

creating, manufacturing, distributing, selling and placing their Pelvic Mesh Products, specifically

Monarc, into the stream of commerce.

       129.    The Monarc was designed, marketed, manufactured and distributed by the AMS

Defendants and was defective and not reasonably safe due to their improper, inadequate, and

defective design.

       130.    The Monarc device manufactured, designed, marketed, promoted, and sold by

AMS Defendants was expected to, and did, reach Plaintiff without substantial change in the

condition in which it was sold and in the condition directed by and expected by AMS Defendants.

The Monarc was defective at the time of manufacture, development, design, production, testing,

inspection, endorsement, prescription, sale and distribution, and at the time they left the possession

of the AMS Defendants.

       131.    AMS Defendants designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed the Monarc and Plaintiff was an

expected user or consumer of the mesh products.

       132.    AMS Defendants’ Pelvic Mesh Products, including the Monarc device at issue in

this case, were defectively and improperly designed, rendering the products deficient and

unreasonably dangerous and hazardous to Plaintiff.

       133.    The Monarc device that was implanted in Plaintiff was conveyed in a condition not

contemplated by reasonable persons among those considered expected users or consumers of the

pelvic mesh products, like Plaintiff.

       134.    AMS Defendants’ Pelvic Mesh Products, specifically the Monarc, manufactured



                                                 37
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 38 of 51




and/or supplied by AMS Defendants, were defective in design or formulation in that, when they

left the hands of Defendant, and they were unreasonably dangerous, taking into consideration the

utility of these products and the risks involved in their use.

       135.    The Monarc that was implanted in Plaintiff were, at the time conveyed, not in

conformity with the generally recognized state of the art applicable to the safety of the products at

the time the products were designed, manufactured, packaged, labeled and/or sold. There were

also safer alternative designs for the devices.

       136.    The Monarc that was implanted in Plaintiff were not reasonably safe for their

intended uses and were defective as described herein with respect to its design. These design

defects include, but are not limited to, the following:

               a.      The use of polypropylene in the Monarc and the foreseeable adverse tissue

                       reactions, host defense response, and immune reactions that result from

                       such material leading to ongoing degradation of the mesh, shrinkage,

                       perpetual scarification as the mesh degrades all of which have potential to

                       produce adverse reactions and permanent injuries including but not limited

                       to painful recurrent erosions, direct muscle and soft tissue injury, nerve

                       entrapment or irritation of adjacent nerves, and associated intractable

                       neuropathic pain and myofascial pain;

               b.      The design of the Monarc to be inserted into and through an area of the body

                       that is blood vessel rich, nerve dense, and bacteria laden leading to

                       excessive blood loss and vascular damage, permanent nerve injury and

                       associated    chronic,     intractable    neuropathic   pain,   contaminated

                       permanently-implanted mesh causing chronic infections, subclinical



                                                  38
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 39 of 51




             infections and biofilms, enhanced chronic inflammatory response, chronic

             wound healing with tissue destruction, as well as numerous other adverse

             reactions and serious and permanent injuries without producing any

             additional therapeutic benefit when compared to other surgical treatment

             options for SUI;

       c.    The design of the Monarc to be inserted into and through the groin/obturator

             internus muscles produces a foreseeable risk of acute and chronic

             myofascial pain;

       d.    The design of the Monarc to be inserted into and through the groin/obturator

             internus muscles produces a foreseeable risk of obturator and pudendal

             neuralgia that may present acutely or months to years after implantation;

       f.    The design of the Monarc to be inserted into and through an area of the body

             with high levels of bacteria that can adhere to the mesh causing immune

             reactions and subsequent tissue breakdown and adverse reactions and

             injuries without producing any additional therapeutic benefit when

             compared to other surgical treatment options for SUI;

       g.    Biomechanical issues with the design of the Monarc, including, but not

             limited to, the propensity of the mesh in the Monarc to contract or shrink

             inside the body, that in turn cause surrounding tissue to be inflamed, become

             fibrotic, and contract, resulting in serious and permanent injury to the soft

             tissues and muscles of the pelvic floor without producing any additional

             therapeutic benefit when compared to other surgical treatment options for

             SUI;



                                      39
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 40 of 51




       h.    The use and design of arms and anchors in the Monarc device at issue

             herein, which, when placed in women, such as Plaintiff, are likely to pass

             through contaminated spaces and injure major nerve routes in the pelvic

             region;

       i.    The propensity of the Monarc for “creep,” or to gradually elongate and

             deform when subject to prolonged tension inside the body;

       j.    The inelasticity of the Monarc, causing the product to be improperly mated

             to the delicate and sensitive areas of the vagina and pelvis where they are

             implanted, and causing pain upon normal daily activities that involve

             movement in the pelvic region (e.g. intercourse, defecation, or walking)

             without providing any additional therapeutic benefit when compared to

             other surgical treatment options for SUI:

       k.    The propensity of the mesh in the Monarc to degrade or fragment over time,

             which causes a chronic inflammatory and fibrotic reaction, and results in

             continuing injury over time; and

       l.    The hyper-inflammatory responses to collagen leading to problems

             including chronic pain and fibrotic reaction;

       m.    The propensity of the mesh in the Monarc to disintegrate after implantation

             in the female pelvis, causing pain and other adverse reactions;

       n.    The hardening of the Monarc in the body;

       o.    The creation of a non-anatomic condition in the pelvis leading to chronic

             pain and functional disabilities when the mesh is implanting according to

             the manufacturers’ instructions that are unique to polypropylene without



                                      40
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 41 of 51




                       providing any additional therapeutic benefit when compared to other non-

                       polypropylene surgical treatment options for SUI;

               p.      The use of polypropylene material in the Monarc and the failure to provide

                       adequate instructions for use (“IFU”) and training.

       137.    As designed, AMS Defendants’ Pelvic Mesh Products, including the Monarc at

issue in this case, were and are inherently dangerous and defective, unfit and unsafe for their

intended and reasonably foreseeable uses, and do not meet or perform to the expectations of

patients and their healthcare providers.

       138.    AMS Defendants’ Pelvic Mesh Products, including the Monarc at issue in this case,

create risks to the health and safety of the patients that are far more significant and devastating

than the risks posed by other products and procedures available to treat the corresponding medical

conditions, and which far outweigh the utility of the Pelvic Mesh Products.

       139.    AMS Defendants’ Pelvic Mesh Products, including the Monarc at issue in this case,

are not reasonably safe and so likely to be harmful to users that a reasonable person who had actual

knowledge of their potential for producing injury would conclude that it should not have been

marketed.

       140.    AMS Defendants’ Pelvic Mesh Products, including the Monarc at issue in this case,

are dangerous beyond that which would be contemplated by an ordinary person, doctor, or patient

with the ordinary knowledge common to the community as to its characteristics.

       141.    AMS Defendants have intentionally and recklessly designed, marketed, labeled,

sold, and distributed its Pelvic Mesh Products (including the Monarc at issue in this case) with

wanton and willful disregard for the rights and health of Plaintiff, and with malice, placing its

economic interests above the health and safety of Plaintiff.



                                                41
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 42 of 51




        142.    At all relevant times, feasible, safer mesh-related alternative designs to the Monarc

pelvic mesh product existed, such as the Burch Procedure colposuspension with delayed

absorbable sutures; autologous fascia slings; an allograft sling using a product like Repliform or

other biological matrix; a sling with less polypropylene such as Ultrapro; a retropubic sling; a

retropubic mini-sling, such as the TFS device from TFS Surgical; or a retropubic sling or

retropubic mini-sling comprised of a polymer-based alternative to polypropylene, such as

Polyvinylidene fluoride (PVDF).

        143.    With respect to Plaintiff in particular, flaws with the Monarc’s design, including

but not limited to the use of polypropylene mesh in the Monarc, the weight and pore size of the

polypropylene mesh used in the Monarc, and the transobturator design of the Monarc device 3,

caused and created chronic inflammation and chronic foreign body reaction inside of Plaintiff, as

well as entrapment, aggravation, irritation and/or compression of Plaintiff’s obturator, pudendal,

and/or ilioinguinal nerves, which in turn damaged and aggravated the surrounding soft tissues. As

a direct and proximate result of these design flaws, Plaintiff has suffered and in all reasonable

probability will continue to suffer from dyspareunia that makes penetration impossible,

neuromuscular pain, nerve damage, pelvic pain, extrapelvic pain, hip pain, groin pain, vaginal

pain, thigh pain, perineal pain, anal-rectal pain, clitoral numbness, paresthesia, depression, and

impairment of bowel and bladder function, as well as other symptoms and damages, including

severe and permanent pain, suffering, disability, impairment of mobility, impairment of sexual

function, loss of enjoyment of life, and economic damages. In addition or in the alternative,



3
 As stated previously, the transobturator design of the Monarc requires it be inserted into and through the
obturator internus muscle, producing a foreseeable risk of acute and chronic myofascial pain as well as a
foreseeable risk of: (1) obturator neuralgia, by virtue of its passage through the obturator internus muscle,
and (2) pudendal neuralgia, by virtue of its passage through the obturator internus muscle which runs
alongside the pudendal nerve as the pudendal nerve passes through Alcock’s Canal.

                                                     42
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 43 of 51




Plaintiff has suffered an aggravation, exacerbation, and/or acceleration of her pre-existing injuries

or conditions.

          144.   As a direct and proximate result of the wrongful acts and omissions of AMS

Defendants, Plaintiff suffered severe injuries, emotional distress, and economic damages for which

she now seeks compensation.

          145.   By reason of the foregoing, Plaintiff has sustained damages in an amount in excess

of the jurisdiction limits of all the lower courts which would have had jurisdiction.

          146.   WHEREFORE, Plaintiff demands judgment against AMS Defendants for

compensatory damages, for punitive damages, and for costs in excess of $75,000 and such other

relief as this Court deems just and for a trial by jury on all issues so triable as a matter of right.

                                  THIRD CAUSE OF ACTION
                          [Strict Liability: Marketing/Failure to Warn]

          147.   Plaintiff realleges and incorporates by reference paragraphs 1-146 of this

Complaint as if each were set forth fully and completely herein.

          148.   AMS Defendants supplied the Monarc that was implanted in Plaintiff.

          149.   AMS Defendants designed, researched, developed, manufactured, tested, labeled,

advertised, promoted, marketed, sold, supplied, and/or distributed the Pelvic Mesh Product at issue

herein.

          150.   The Monarc was manufactured, designed, marketed, labeled and sold in a defective

condition, for use by the Plaintiff’s physicians and/or healthcare providers and all other consumers

of the products, making the products unreasonably dangerous.

          151.   AMS Defendants’ Monarc is defective due to AMS Defendants’ failure to

adequately warn or instruct Plaintiff and/or her health care providers of subjects.

          152.   In their IFUs, as well as the marketing materials they prepared and disseminated to


                                                   43
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 44 of 51




patients and healthcare providers, AMS Defendants omitted critical information regarding the risks

and potential complications of the Monarc at issue in this case. Specifically, AMS Defendants

failed to properly and adequately warn and instruct Plaintiff and her healthcare providers as to the

following (subsequently referred to as the “Risks and Potential Complications”):

               a.      That the Monarc was not studied prior to launch for safety and efficacy;

               b.      That the Monarc has the propensity to contract, retract, and/or shrink inside

                       the body;

               c.      That the Monarc has propensities for degradation, fragmentation, and/or

                       creep;

               d.      That the Monarc’s inelasticity prevents proper mating with the pelvic floor

                       and vaginal region;

               e.      The magnitude of the risk of mesh erosion or extrusion;

               f.      The risk of chronic inflammation resulting from the Monarc;

               g.      The risk of chronic infections resulting from the Monarc;

               h.      The risk of developing chronic regional pain syndrome as a result of chronic

                       inflammation/infection;

               i.      The risk of permanent vaginal or pelvic scarring as a result of the Monarc;

               j.      The risk of recurrent, intractable pelvic pain, extrapelvic pain, groin pain,

                       thigh pain, nerve pain, and other pain resulting from the Monarc;

               k.      The risk of direct nerve injury to the obturator nerve;

               l.      The risk of secondary nerve irritation to the obturator nerve;

               m.      The risk of secondary nerve irritation to the pudendal nerve;




                                                 44
Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 45 of 51




       n.    The magnitude of the risk of dyspareunia (painful sexual intercourse) in

             patients;

       o.    That the Monarc may result in dyspareunia that makes vaginal penetration

             impossible;

       p.    The frequency with which the need for corrective or revision surgery to

             adjust or remove the Monarc may occur in patients;

       q.    The magnitude of the risk of acute and long-term complications that could

             arise as a result of implantation of the Monarc in patients;

       r.    The hazards associated with the Monarc, including obturator, pudendal, and

             ilioinguinal neuralgia, permanent nerve damage, and pelvic floor and groin

             myalgia;

       s.    That treatment of SUI with the Pelvic Mesh Product exposes patients to

             greater risk than feasible available devices for SUI, including pelvic mesh

             products utilizing alternative polypropylene material or non-polypropylene

             surgical products, alternatives, and procedures;

       t.    That treatment with the Monarc makes future surgical repair more difficult

             than feasible available alternatives;

       u.    That the Monarc offers no improvement in efficacy compared to non-mesh

             repairs and non-mesh repairs do not place the obturator or pudendal nerve

             at risk acutely or over time;

       v.    That use of the Monarc put the patient at greater risk of requiring additional

             surgery than feasible available alternatives;




                                       45
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 46 of 51




               w.      That removal of the Monarc due to complications may significantly impair

                       the patient’s quality of life;

               x.      That complete removal of the Monarc may not be possible;

               y.      That complete removal of the Monarc may not result in complete resolution

                       of the complications, including pain;

               z.      The foreseeable and unavoidable risk of acute obturator, pudendal, and/or

                       ilioinguinal neuralgia or obturator, pudendal, and/or ilioinguinal neuralgia

                       occurring months or years after implantation;

               aa.     The magnitude of the risk of obturator and/or pudendal neuralgia; and

               bb.     The risk of permanent injury and pain to the muscles and soft tissues of the

                       pelvic floor that may occur acutely after implantation or become

                       symptomatic months or years after implantation.

       153.    AMS Defendants failed to adequately instruct Plaintiff and her healthcare providers

regarding property candidates for, as well as the safest and most effective methods of, implantation

and use of AMS Defendants’ Monarc. AMS Defendants also failed to properly and adequately

warn and instruct Plaintiff and her healthcare providers with regard to the inadequate research and

testing of the Monarc, and the complete lack of a safe, effective procedure for removal of the

Pelvic Mesh Product. AMS Defendants intentionally, recklessly, and maliciously misinterpreted

the safety, risks, and benefits of AMS Defendants’ Pelvic Mesh Products, including the Monarc at

issue in this case, understating the risks and exaggerating the benefits in order to advance its own

financial interests, with wanton and willful disregard for Plaintiff’s rights and health.

       154.    Had AMS Defendants properly and adequately warned and instructed Plaintiff and

her healthcare providers with regarding to the Monarc’s Risks and Potential Complications, upon



                                                  46
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 47 of 51




information and belief, Plaintiff would not have been recommended implantation of the Monarc,

and Plaintiff would not have proceeded with implantation of the Monarc, thus avoiding the injuries

Plaintiff has alleged herein.

        155.    As a proximate result of AMS Defendants’ design, manufacture, labeling,

marketing, sale, and distribution of the Monarc device at issue in this case, Plaintiff has been

injured catastrophically, and sustained severe and permanent pain, suffering, disability,

impairment of mobility, impairment of sexual function, impairment of bowel and bladder function,

loss of enjoyment of life, and economic damages. In addition or in the alternative, Plaintiff has

suffered an aggravation, exacerbation, and/or acceleration of her pre-existing injuries or

conditions.

        156.    AMS Defendants, by exercising reasonable diligence, could have made such

warnings available to Plaintiff, Plaintiff’s healthcare providers, and the medical community.

        157.    As a direct and proximate result of AMS Defendants’ failure to provide Plaintiff,

Plaintiff’s healthcare providers, and the medical community with sufficient or adequate warnings,

Plaintiff and Plaintiff’s healthcare providers were not adequately informed of the potential dangers

and/or defects of the Monarc.

        158.    As a direct and proximate result of the wrongful acts and omissions of AMS

Defendants, Plaintiff suffered severe injuries, emotional distress, and economic damages.

        159.    By reason of the foregoing, Plaintiff has sustained damages in an amount in excess

of the jurisdiction limits of all the lower courts which would have had jurisdiction.

        160.    WHEREFORE, Plaintiff demands judgment against AMS Defendants for

compensatory damages, for punitive damages, and for costs in excess of $75,000 and such other

relief as this Court deems just and for a trial by jury on all issues so triable as a matter of right.



                                                   47
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 48 of 51




                                            DAMAGES

       161.    Plaintiff realleges and incorporates by reference 1-160 of this Complaint as if fully

set forth herein and further alleges as follows.

                                 A. General and Special Damages

       162.    The injuries suffered by Plaintiff were caused by the wrongful acts and omissions

of AMS Defendants. As a direct and proximate result of having the Monarc implanted in her,

Plaintiff has experienced significant mental and physical pain and suffering, has sustained

permanent injury which includes or more likely than not may include, inter alia, any of the

following: neuromuscular pain, pelvic pain, extrapelvic pain, groin pain, thigh pain, pelvic floor

tension myalgia, complex regional pain syndrome, recurrent urinary tract infections, chronic

dyspareunia, bowel and bladder dysfunction, and anorectal pain. Further, Plaintiff has undergone

surgical revision of the Monarc device and will likely undergo additional medical treatment and

procedures. In addition or in the alternative, Plaintiff has suffered an aggravation, exacerbation,

and/or acceleration of her pre-existing injuries or conditions.

       163.    Plaintiff has suffered financial or economic loss, including, but not limited to,

obligations for medical services and expenses, and/or lost income, and other damages. Plaintiff

seeks compensation for her past and future medical expenses, past and future loss of earning

capacity, past and future physical impairment, past and future physical disfigurement, past and

future physical pain and suffering, and past and future mental anguish and emotional distress.

                                      B. Exemplary Damages

       164.    At all times relevant herein, AMS Defendants:

               a.      Knew that their Pelvic Mesh Products, including the Monarc, were

                       dangerous, ineffective, and caused significant, life-altering complications



                                                   48
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 49 of 51




                      and side-effects;

               b.     Concealed the dangers and health risks from Plaintiff, physicians, hospitals,

                      other medical providers, the FDA, its users and the public at large;

               c.     Made misrepresentations to Plaintiff, physicians, hospitals, other medical

                      providers, its users and the public at large as to the safety and efficacy of

                      their Pelvic Mesh Products, including the Monarc; and

               d.     With full knowledge of the health risks associated with their Pelvic Mesh

                      Products, including the Monarc, and without adequate warnings of the

                      same, manufactured, designed, marketed, promoted, developed, sold and/or

                      distributed their Pelvic Mesh Products, including the Monarc, for routine

                      use.

       165.    AMS Defendants, by and through their officers, directors, managing agents,

authorized sales representatives, employees and/or other agents engaged in acts and/or omissions

involving gross negligence and a subjective awareness of an extreme degree of risk, indicating

conscious indifference to the rights, safety, or welfare of others. As such, the conduct of

Defendants warrants the imposition of exemplary damages under all applicable legal standards.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands trial by jury, and prays that, after AMS Defendants are

served with citation and ordered to appear herein, she be awarded a judgment against AMS

Defendants as follows:

       1.      A judgment against AMS Defendants holding them liable for compensatory

damages in a reasonable amount determined to be fair and just by the jury in this cause sufficient

to adequately compensate Plaintiff for her harms and losses, including but not limited to damages:


                                               49
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 50 of 51




               a.       For reasonable and necessary medical expenses incurred in the past;

               b.       For reasonable and necessary medical expenses, which, in all reasonable

                        probability, she will incur in the future;

               c.       For lost earnings/loss of earning capacity sustained in the past;

               d.       For lost earnings/loss of earning capacity which, in all reasonable

                        probability, she will sustain in the future;

               e.       For physical impairment sustained in the past;

               f.       For physical impairment which, in all reasonable probability, she will

                        sustain in the future;

               g.       For physical disfigurement sustained in the past;

               h.       For physical disfigurement which, in all reasonable probability, she will

                        sustain in the future;

               i.       For physical pain and suffering sustained in the past;

               j.       For physical pain and suffering which, in all reasonable probability, she

                        will sustain in the future;

               k.       For mental anguish and emotional distress sustained in the past;

               l.       For mental anguish and emotional distress which, in all reasonable

                        probability, she will sustain in the future;

       2.      For punitive and exemplary damages in a reasonable amount determined to be fair

and just by the jury;

       3.      For costs, attorneys’ fees, interest, or any other relief, monetary or equitable, to

which she is entitled; and

       4.      For such other and further relief as the Court may deem just and proper.



                                                      50
     Case 4:21-cv-02903 Document 1 Filed on 09/03/21 in TXSD Page 51 of 51




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury as to all issues in the above captioned matter.

Date: September 3, 2021



                                                     Respectfully submitted,


                                                     /s/ Laura J. Baughman
                                                     MARTIN BAUGHMAN, PLLC
                                                     Ben C. Martin
                                                     Texas State Bar No. 13052400
                                                     Laura Baughman
                                                     Texas State Bar No. 00791846
                                                     Rachel L. Wright
                                                     Texas State Bar No. 24054255
                                                     Rebecca L. Neumann
                                                     Texas State Bar No. 24104455
                                                     3141 Hood Street, Suite # 600
                                                     Dallas, Texas 75219
                                                     (214) 761-6614
                                                     (214) 744-7590 (facsimile)
                                                     bmartin@martinbaughman.com
                                                     lbaughman@martinbaughman.com
                                                     rwright@martinbaughman.com
                                                     rneumann@martinbaughman.com

                                                     ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of September, 2021, I electronically transmitted the

attached document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

Notice of Electronic Filing.

                                             /s/ Laura J. Baughman
                                             Laura J. Baughman




                                                51
